Citation Nr: 1711542	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This claim was previously before the Board in December 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board 


FINDING OF FACT

The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, given his educational background and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In regards to the Veteran's TDIU claim, this duty has been met in a letter sent to him in August 2010 which apprised him of his and VA's duties.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  Social Security Administration (SSA) records have also been associated with the claims file and reviewed accordingly.

In addition, the Veteran was afforded VA examinations for the functional effects of his service-connected disabilities.  The Board has reviewed the examination reports and finds that they are adequate because the examiner reviewed the claims file; discussed the pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of his determination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he is not capable of substantially gainful employment due to the functional impairment caused by his service-connected disabilities.  In his June 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran has stated that he stopped working on April 19, 2009, when he retired from his job at a printing company for 40 years.  The Veteran stated that he quit working because his job required him to do a lot of heavy lifting and he could not do it anymore due to the discs in the back.  It was noted that the Veteran had an educational background of at least one year of college.  The Veteran has stated that he would not be capable of sedentary employment, as his service-connected diabetic neuropathy of his lower extremities prevents him from sitting for extended period.  Last, the Veteran has stated that sedentary employment would be "mitigated work."

The Veteran's last employer, Verbs Advertising Communications, reported that he last worked on April 19, 2009.  They indicated the reason that he no longer worked there was because he did not return to work from Leave.  He was not awarded any retirement benefits from his previous employer.

A review of the Veteran's SSA records shows that the Veteran was granted disability benefits from April 19, 2009, based upon degenerative arthritis of the right shoulder, which is not a service-connected disability, and the right knee, which is a service-connected disability.

A review of the outpatient treatment records since April 2009 show that the Veteran has continued to receive regular treatment for his diabetes and associated complications, right knee, and lumbar spine.  Although these records did not particularly discuss the Veteran functional impairments, to include on employment, the Veteran submitted a physician's statement from Dr. Steven C. Dillon, M.D., from Lawrence Internal Medicine, which was received on October 16, 2012.  Dr. Dillon stated that "Mr. Folks has been disabled for nearly two years as a result of war-related injuries involving the R lower leg. He also has service-related diabetes mellitus.  This has caused peripheral neuropathy, which is also a factor in his disability.  He is unable to work, and I consider him totally disabled based on these health issues."  However, Dr. Dillon did not provide any further explanation or description of the functional impairments of each of the aforementioned disabilities in order better determine their actual effect on his employability.

The Veteran was provided with a general VA examination in January 2011.  It was noted that the Veteran served as a combat engineer in the military.  After the military, he worked for 40 years at a printing company, from which he retired due to joint and back problems.  He then began receiving disability from SSA due to those disabilities.  It was noted that the Veteran was diagnosed with diabetes mellitus type II in 2003 and that it was well-controlled with medication.  The Veteran's diabetic peripheral neuropathy resulted in complaints of tingling and burning in the bottom of both feet, but is otherwise controlled and does not present significant impairment.  The Veteran also complained of lower back pain and pain in his bilateral shoulders and knees.  The Veteran reported taking pain medication for his joint pain, but that he is fully able to do all activities of daily living.  The examiner found that, based upon the Veteran's current presentation of symptoms and functional impairment, he would be able to perform any work in a sedentary capacity due to the fact that his diabetes and neuropathy are mild.  It was noted that the Veteran would be limited in more physical employment setting requiring prolonged walking and standing due to his joint disabilities and low back disability.

The Veteran was provided with an additional VA examination for his lumbar spine in February 2012.  The examiner opined that the Veteran's lumbar spine disability does impact his ability to perform work.  In particular, it was noted that the Veteran would be able to perform actions involving bending, stooping, or climbing ladders.

The Veteran was provided with an additional VA examination for his lumbar spine in April 2013.  The examiner opined that the Veteran's lumbar spine disability does impact his ability to perform work.  The examiner noted that the Veteran got to a point where he could not bend down and pick up anything.  He would have to stack 35 plus books and go up and down ladders and stand on concrete 24 hours a day.  He retired in April 2009 and was on short term disability for a while and then went on long term disability when he turned 62.  He could not do his job any more.  He was a second pressman and had to do everything.

The Veteran was provided with additional VA examinations for his service-connected disabilities in February 2015.  

For the Veteran's diabetes mellitus type II, the examiner found that his overall condition was mild and only required the administration of medication and restricted diet, without any regulation of activities.  Therefore, it was opined that the it would not prevent employment and, in fact, it was noted that the Veteran was diagnosed in 2003 and still continued to work with this disability for 6 years.

For the Veteran's bilateral diabetic peripheral neuropathy, medical records show that it is well-controlled with neurontin and the Veteran reports that he is able to walk 100 yards.  The Veteran takes gabapentin which makes the peripheral neuropathy sensations more tolerable.  The Veteran stated that his peripheral neuropathy does not affect walking, as he still has feeling in his feet and knows their location with walking.  He does not feel dizzy or anything akin to that.  As the Veteran reports that he can feel his feet with walking, his bilateral lower extremity diabetic peripheral neuropathy is mild.  The Veteran indicated that his neuropathy has been manageable since he left employment in 2009 and there have not been any difficulties with sitting for prolonged periods in that regard since that time as well.  The examiner opined that the Veteran would not be able to do a job requiring prolonged walking because he is restricted to walking 100 yards, but a sedentary job would be possible.

For the lumbar spine, the Veteran has pain with walking up and down stairs, especially with carrying a load like laundry.  The Veteran reports his lower back hurts so bad at times he cannot get out of bed.  He reports he can walk 100 yards.  However, a job requiring lifting, as he was doing at the printing company, could not be possible.  He would be able to do a more sedentary type job requiring some walking and some lifting of not over 30 pounds and not repetitively.  At the time of this VA examination, there was no objective medical evidence of radiculopathy in the right lower or left lower extremity.  Thus, these service connected conditions would not affect his ability to obtain and maintain gainful employment.

For the Veteran's right knee, it was noted that the functional impact would affect the Veteran's employment.  In particular, walking long distances or prolonged walking would likely flare up the pain in the right lower leg even though the Veteran denies any precipitating factors for his lower right leg pain.  He reports walking is painful, but this does not restrict his ability to walk.  However, the examiner opined that walking long distances or prolonged walking would be bothersome for the Veteran.  Therefore a job that required prolonged walking would not be possible for him, but a sedentary job would be possible.  The Veteran denies having a computer at home, so his computer skills may be lacking, but there are other jobs available.  The leg length discrepancy would not impair his ability to be employed as he wears a right shoe with an elevated sole to correct this condition and his gait is normal with wearing the shoe.  Additionally, it was noted that the scars on the right lower calf the injury site and the donor skin graft site on the left lower leg are not bothersome and do not interfere with the function of the lower legs bilaterally.  Therefore they have no impact on the Veteran's ability to obtain and maintain gainful employment.

Further, erectile dysfunction does not impact his ability to find and secure gainful employment as he is not employed in the sex trades.

An addendum opinion to the February 2015 VA examinations was provided in March 2015.  The examiner opined that, taking the Veteran's disabilities in combination, they would still allow for sedentary employment.  It was noted this is because the Veteran reports he can walk 100 yards, go down to the basement, do laundry, no problems sitting, he is the caregiver for his wife helping her in and out of the tub, and doing all of the cooking and laundry.  The Veteran denies any high or low blood sugars requiring medical treatment since starting on insulin in 2014.  The Veteran reports the radiculopathy in the bilateral lower extremities has resolved since he stopped working.  The Veteran reports his peripheral neuropathy is managed with gabapentin and he can feel his feet when he walks.  The Veteran reports the left knee strain, old fracture of the right tibia and fibula with shortening and atrophy of the muscles at the fracture area with residual pain, well healed scar right medial lower leg - skin graft site with no residuals, well healed scar left posterior calf - skin graft donor site without residuals, leg length discrepancy corrected by 1.25 inch heel lift on the right shoe sole does not restrict his ability to walk.  As noted in the VA examination on February 2015,  the muscle atrophy is due to the fracture and not from the lumbar spine as the muscle atrophy is only at the fracture site and does not involve the entire leg, as the examiner would expect if the atrophy came from the lumbar spine.  The Veteran reports his erectile dysfunction does not affect his activity other than sexual activity and it would not interfere with any type of employment.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU, to include on an extraschedular basis. 

Initially, the Board notes that the Veteran is currently service connected for residuals of compound fracture, tibia and fibula with shortening, rated 30 percent; degenerative disc disease of the lumbar spine, rated 20 percent from August 30, 2011; diabetes mellitus, type II, rated 20 percent; bilateral peripheral neuropathy, lower extremities, each rated 10 percent prior to June 24, 2010, and 20 percent from June 24, 2010, with the right lower extremity also rated 60 percent from August 30, 2011; donor site scar, rated 10 percent; and erectile dysfunction, rated 0 percent.  The Veteran's combined evaluation is 60 percent prior to June 24, 2010, 70 percent prior to August 30, 2011,  and 90 percent thereafter.  

Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have been met from June 24, 2010, and have not been met prior to that time.  Nonetheless, in regard to the period prior to June 24, 2010, it is noted that in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(b).  As such, the inquiry that follows turns upon a finding of whether the Veteran in umemployable due to his service-connected disabilities for both the scheduler and extrascheduler periods.

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Board acknowledges that the Veteran has claimed to have been unemployed during the time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable. 

A review of the medical evidence of record as well as the Veteran's statements show that his service-connected disabilities have been well-monitored and controlled, so much so that he is actually able to successfully conduct most activities of daily living, such as being able to walk 100 yards, going down to the basement, doing laundry, with no problems sitting, being the caregiver for his wife helping her in and out of the tub, and doing all of the cooking and laundry.  

Also, the VA examinations of record clearly show that the Veteran, while limited in his abilities to work in a more physical setting, would still be fully capable of working in a sedentary setting.  This is true for the Veteran's disabilities both individually and combined.  Although the combined effects would result in limitations in walking, standing, picking up heavy items, and carrying heavy items, there is no such indication that the Veteran would not be able to perform sedentary tasks due to these same disabilities.

The Veteran has argued that his neuropathy specifically would prevent him from performing sedentary tasks, as he cannot sit for long periods of time.  But even though he is competent to make these statements, the Board finds that they lack credibility because they are inconsistent with the Veteran's later statements to the effect that the neuropathy does not pose such problems in an orientation and that the symptoms are well-controlled, which is also supported by the medical evidence of record, to include the VA examiner's findings.  As the Veteran's diabetic peripheral neuropathy is of an overall mild severity, it would not be reasonable to presume that such disability would cause great enough interference so as to totally preclude all forms of sedentary employment.

Additionally, it was noted that the Veteran does not own a computer and that this may be an impediment to performing sedentary occupations.  However, as noted by the VA examiner, not all sedentary activities require the use of a computer.  Furthermore, there is nothing in the Veteran's background that indicates that he would have difficulty being taught how to use a computer or, at the very least, perform very basic computer tasks specific to a certain job requirement.  He worked at a modern printing company up until 2009, where it is presumed he would have come across work technology on at least a very cursory level, and has at least one year of college, without any noted cognitive impairment or disabilities, so it is presumed that the Veteran could learn any basic technological skills that may be necessary for a job in the modern work environment.

Last, as the Veteran's contention that sedentary employment would not be substantially gainful because it is "mitigated work," the Board is unclear as to what the Veteran means by the term "mitigated work."  Notwithstanding such statement, the facts of the Veteran's employment history and functional capacity show that he could otherwise work a sedentary job and that such jobs are substantially gainful employment in today's work environment.

Based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience. 

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

The Board has considered whether the Veteran's claim should be referred to the Compensation Director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation Director.  For the reasons noted above, the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


